Order filed November 7, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00870-CV
                                   ____________

                                O.A.O., Appellant

                                         V.

                                 R.S.O., Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-76763

                                    ORDER

      The clerk’s record was filed January 12, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain appellant’s request for the reporter’s record if
such a document was filed with the trial court.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 14, 2022, containing appellant’s request for the
reporter’s record if such a document was filed with the trial court.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Bourliot, Hassan, Wilson.